Mr. Justice Dunn delivered the opinion of the court: This appeal presents the question whether a widow’s award is subject to the inheritance tax. Henry H. Forsyth died leaving a will, whereby his estate, amounting to $432,239.57, passed to his widow. Her widow’s award, under the statute, was fixed at $15,000. The county court of Cook county assessed upon it an inheritance tax at the rate of two per cent, and the executors have appealed. The inheritance tax is imposed by law upon all transfers of property by will or by the intestate laws of this State. In Billings v. People, 189 Ill. 472, it was said that the intestate laws are those laws of the State which govern the devolution of estates of persons dying intestate and include all applicable rules of the common law in force in this State; and in People v. Richardson, 269 Ill. 275, that they include, also, all statutes applicable to such estates. In the, former case it was held that a widow’s dower was subject to the inheritance tax though her husband left a will disposing of all his estate, which she renounced. In the same case the imposition of the tax upon the widow’s award was affirmed though the question in regard to the award was not discussed in the opinion, which said in regard to it only: “The widow’s award is provided for by the act in regard to the administration of estates.” There is no distinction, however, so far as this question is concerned, between the widow’s dower and her award, except that dower existed at common law and the award is statutory. It was contended that dower did not pass by the intestate laws of the State or by the will but that the widow took in her own right, at common law, as widow, but the court affirmed the judgment imposing the tax on both the dower and award. The relation of the two interests,—the dower and the award,—to the inheritance tax is practically identical. Each depends upon marriage and the ^death .of the husband. Each is an absolute right, of which the husband cannot deprive his wife though the legislature may take it away. Each is adverse to the rights of heirs, devisees, legatees and creditors and an incumbrance on their interests. There are certain differences that do not affect the question, as the necessity of residence of the widow in the State to entitle her to the award, but there is no essential difference affecting the question under consideration. The Supreme Courts of California and Tennessee have reached a different conclusion, and hold that an award made to a widow under somewhat similar statutes of those States is not subject to the inheritance tax. (In re Kennedy’s Estate, 157 Cal. 516; Crenshaw v. Moore, 34 L. R. A. [N. S.] 1161.) These courts recognize no distinction between a widow’s dower and her award, so far as the liability to the inheritance tax is concerned. The Tennessee case cites Billings v. People, supra, and while it states that the statutes of the two States are essentially different, recognizes the conflict in the two decisions and refuses to follow the Billings case but holds both the dower and the award not liable to the inheritance tax. The California case also puts the widow’s award and a homestead of $14,000 set off to the widow in the same class and holds them not subject to the tax. The appellate division of the Supreme Court in New York has also held that certain enumerated articles which the statute declares shall not be deemed assets but shall belong to the widow, where there are no minor children, are not subject to the inheritance tax. In re Page, 79 N. Y. Supp. 382. The case of Billings v. People, supra, was decided fifteen years ago, and we are not disposed to overrule it and follow the contrary decisions of other States which have been cited. The judgment of the county court is in accordance with that decision, and it is affirmed. Judgment affirmed.